Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ashland (GB 1421012 A).
On page 8 lines 78-95 Ashland discloses a method useful for making natural rubber masterbatches, comprising admixing carbon black and latex, as recited in step (I) of claim 1, in a sufficiently gentle fashion to prevent any substantial amount of auto-coagulation from occurring. Ashland discloses that this gentle mixing is performed without “overt stirrers”, meeting the limitation of step (I) of claim 1 requiring that the latex and carbon black be combined without stirring. On page 4 lines 103-112 and page 8 lines 111-115 Ashland indicates that the carbon black is in the form of an aqueous slurry, as recited in claim 1. On page 2 lines 59-60 and page 3 lines 31-44 Ashland discloses that the latex is rubber latex, as recited in step (I) of claim 1. 
	From page 5 line 115 through page 6 line 9 and page 9 lines 47-60 Ashland discloses a step of mixing a coagulant with the mixture of latex and carbon black, meeting the limitations of step (II) of claim 1. On page 7 lines 8-22 and  page 9 lines 66-70 Ashland discloses trying the coagulated product, meeting the limitations of step (III) of claim 1. 
Ashland does not specifically disclose the addition rate of the coagulant. Ashland does indicate, however, on page 3 lines 62-87, page 5 lines 120-125, and column 9 lines 53-56 that the coagulant is added at an amount and rate sufficient to maintain the effluent at a desired pH. It is therefore the examiner’s position that the addition rate of the coagulant is a result-effective variable, and case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Additionally, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It therefore would have been within the scope of ordinary skill in the art to optimize the addition rate of the coagulant of Ashland in order to maintain the desired pH and arriving at a rate meeting the limitation of claim 1. Claim 1 is therefore rendered obvious by Ashland.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ashland in view of Ashland ‘011 (GB 1421011 A).
The discussion of Ashland in paragraph 5 above is incorporated here by reference. Ashland discloses a method rendering obvious the method of claim 1, but does not explicitly disclose a step of dry mixing the masterbatch prepared by the method of claim 1. Ashland does disclose on page 10 lines 52-56 that the products of the reference are useful in the method of Ashland ‘011.
Ashland ‘011, on page 4 lines 73-116, discloses a method of forming a masterbatch from latex and carbon black, similar to the method of Ashland, and further discloses (steps e through h) a method of dry mixing the masterbatch, meeting the limitations of step (IV) of claim 2. 
It would have been obvious to one of ordinary skill in the art to use the masterbatch of Ashland in the dry mixing method of Ashland ‘011, since Ashland specifically discloses that the products of Ashland are useful in the method of Ashland ‘011.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771